Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terry A. Harris appeals the district court’s orders dismissing his civil complaint for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Harris v. Charlotte Mecklenburg Sch., No. 3:11— cv-00516-FDW, 2013 WL 247413 (W.D.N.C. July 2, 2012; Jan. 23, 2013). We dispense with oral argument because *322the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.